PER CURIAM.
In accordance with the suggestion of the Honorable Warren E. Burger, Chief Justice of the United States, The Supreme Court of the State of Missouri and the Judicial Council of the United States Court of Appeals for the Eighth Judicial Circuit agree that a State-Federal Judicial Council for the State of Missouri should be established.
This Court approves and ratifies the action of the Honorable Fred L. Henley, Chief Justice of this Court, who has heretofore designated the following to represent the State of Missouri on the Council:
Honorable Fred L. Henley, Chief Justice;
Honorable James A. Finch, Jr., Judge of this Court;
Honorable Robert G. Dowd, Judge of the St. Louis Court of Appeals; .
Honorable Lackland H. Bloom, Judge of the Circuit Court for the Twenty-Second Circuit of Missouri;
Honorable Keith P. Bondurant, Judge of the Circuit Court for the Sixteenth Judicial Circuit of Missouri;
Honorable Samuel E. Semple, Judge of the Circuit Court for the Fourteenth Judicial Circuit of Missouri;
Honorable John C. Danforth, Attorney General of the State of Missouri, or his successor in office.
This court has been assured that the Judicial Council of the Eighth Circuit will immediately approve and ratify the action of Honorable M. C. Matthes, Chief Judge of the Court of Appeals for the Eighth Circuit, who has heretofore designated the following federal judges as members of the Council:
Honorable M. C. Matthes, Chief Judge, United States Court of Appeals;
Honorable Floyd R. Gibson, Judge of the United States Court of Appeals, Kansas City, Missouri;
Honorable Roy W. Harper, Senior Judge, United States District Court for the Eastern and Western Districts of Missouri;
Honorable William H. Becker, Chief Judge, United States District Court for the Western District of Missouri, Kansas City, Missouri ;
Honorable James H. Meredith, Chief Judge, United States District Court for the Eastern District of Missouri.
This Court and the Judicial Council for the Eighth Circuit have agreed that the Chief Justice of the Supreme Court of Missouri shall be the Chairman of the Council, and the Chief Judge of the Court of Appeals for the Eighth Circuit shall be the Vice-Chairman of the Council. The Council shall select one of its members as Secretary to serve at the pleasure of the Council.
The Honorable Fred L. Henley shall serve as a member of the Council until his term of office as Chief Justice of the Supreme Court of Missouri expires. Thereupon, his successor as Chief Justice shall become the Chairman of the Council and the Judge of the Supreme Court next in order for selection as Chief Justice shall become a member of the Council. All other representatives of the State of Missouri shall serve at the pleasure of this Court.
The Honorable M. C. Matthes shall serve as Vice-Chairman until his office as Chief Judge of the Court of Appeals expires. Thereupon, the Judicial Council of the Eighth Circuit shall select his successor, who shall be a Circuit Judge stationed in Missouri.
*130During the existence of the Judicial Council for Missouri, the Chief Judge of the United States District Court for the Eastern District of Missouri, and the Chief Judge of the United States District Court for the Western District of Missouri shall be members of the Council. Additionally, all Circuit Judges from Missouri, active or senior, shall be members of the Council.
The Chairman and Vice-Chairman may appoint additional members to the Council subject to approval by the Council.
The general objectives to be effectuated and furthered by the establishment of the Council are to promote and harmonize a better relationship between the state and federal courts, to eliminate or minimize any conflicts which may have developed or could result from the operation of the dual federal and state judicial systems, and generally to improve and expedite the administration of justice by state and federal courts in Missouri.
The Council is authorized to formulate and adopt rules or regulations which will govern the operations and business of the Council.
Done and Ordered this 5th day of February, 1971.
All Judges of the Supreme Court concur.